— Appeal by defendant from a judgment of the Supreme Court, Kings County (Scholnick, J.), rendered September 23,1975, convicting him of manslaughter in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of 25 years and a minimum of 8Vs years, f Judgment affirmed. H Nothing in defendant’s recitation of his participation in the crime, or in the other facts otherwise known of the killing, indicates that justification or self-defense could have been a realistic defense. In such a case, the trial court is not under any duty to further inquire (see People v Serrano, 15 NY2d 304; People v Moore, 91 AD2d 1050). Nor may the trial court’s imposition of a sentence of 8V3 to 25 years in return for a guilty plea to the reduced charge of manslaughter in the first degree be considered an abuse of discretion. We have examined defendant’s other contentions and they are without merit. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.